Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 15, 2022

The Court of Appeals hereby passes the following order:

A22A1366. GOODINE v. JOHNSON.

       This appeal was docketed on April 26, 2022, with notice to the appellant, and
the appellant’s brief was due on May 16, 2022. See Court of Appeals Rule 23 (a). On
May 20, 2022, this Court entered an order dismissing the appeal based on the
appellant’s failure to file his brief.


       In the meantime, the appellant had moved for an extension of time (received
at the Court on May 25 and deemed filed on May 17 per Court of Appeals Rule 4
(b)), which motion this Court construed as a motion for reconsideration and granted
on June 6, 2022. That order allowed appellant an additional 45 days to file his
appellate brief, i.e. until July 21, 2022, and noted that no further extension would be
granted.


       The appellant purported to file a brief on July 26, 2022, but it was returned
because he did not pay the required filing fee or sign his brief. See Court of Appeals
Rules 2 and 5. He has made no other filing at this time; accordingly, the appeal is
hereby DISMISSED for failure to comply with this Court’s order extending the time
to file his appellate brief. See Court of Appeals Rule 23 (a).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/15/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.